Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 
Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN103975035B (MAEDA ET AL. ) to Maeda et al. in view of CN102898606 (LI ET AL.) to Li.

Re claims 1, The primary reference, Maeda et al. meets all limitations of claim 1 with the exception of the damping factor. See Abstract, page 4, and effect of invention heading. This reference is silent to the damping factor as it does not teach the multifunctional hindered phenol in the adhesive polyurethane layer (not required until claim 2). 
However, Maeda et al. does disclose using a chain extender that is a hindered phenol as a component to actually make the polyurethane adhesive. LI ET AL. discloses 
 It would have been obvious to one having ordinary skill in the art to have modified the polyurethane of MAEDA ET AL.  by using the hindered phenol to make the polyurethane adhesive with the claimed damping factor.  
This combination meets claim 1.
Re claim 5, MAEDA ET AL.  also meets claim 5, see the ratios of polyester polyol/diisocyanate in Table 2 of the MAEDA ET AL.  reference). These ratios would overlap the ratios in claim 5 of 6/1 (84.7/14.3) to 9/1 (90.9/10.1). See page 5-6 also.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Re claim 6, There is no disclosure in Masato et al.  of the thickness of the adhesive polyurethane layer. However, it would have been obvious to one of ordinary skill in the art to use adhesive layer with thickness, including that presently claimed, in order to produce adhesive layer with effective adhesiveness.  


Claims 2-4 and 7-14 are rejected under 35 U.S.C. 103 as obvious over  CN103975035B (MAEDA ET AL. ) in view of CN102898606 (LI ET AL.) further in view of US 2014/0127504 (Sasaki et al.) as evidenced by http://www.mohe021.com/uploads/soft/180202/1-1P2021H008.pdf.

The combined rejection is relied upon above for all that it teaches (re claim 7).
Re claims 2 and 7, Regarding claim 2 to the amount of phenol relative to polyurethane, the Sasaki  reference does disclose the amount of hindered phenol.  Sasaki et al. disclose that the amount of deterioration-preventing agent or hindered phenol is present in an amount of 0.01 to 20 wt.% based on the amount of polyol (0049); however, there is no disclosure of the amount of hindered phenol based on the amount of polyurethane. Sasaki et al. disclose the hindered phenol provides an adhesive excellent in adhesive-residue preventing property (paragraph 0049).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to use hindered phenol in an amount, including in that presently claimed, in order to produce an adhesive in Masato et al. with desired adhesive-residue preventing property.
Re claims 3-4 and 7-9, the combination doesn’t teach a multifunctional hindered phenol.   Sasaki et al. discloses a polyurethane adhesive (0027) comprising a deterioration-preventing agent that is a hindered phenol such as Irganox 1010 (0048, 0089-0089) which as evidenced by http://www.mohe021.com/uploads/soft/180202/1-1P2021H008.pdf is pentaerythritol tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate) which is a tetrafunctional hindered phenol (and meets the specific one in claims 3-4 and 7-9). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to use the specific tetrafunctional 
Re claim 10, see similar rationale applied to claim 5 above.
Re claim 11, Maeda et al. discloses the Tg on page 5 (see especially last paragraph).  
Re claim 12, Maeda et al. discloses the molecular weight on page 6 (see especially first paragraph).
Re claim 13, Maeda et al. discloses the isocyantes on page 7, (see especially last paragraph).
Re claim 14, see similar rationale applied to claim 1 above. 

Claims 1-14 are rejected under 35 U.S.C. 103 as obvious over  CN103975035B (MAEDA ET AL. ) in view of CN102898606 (LI ET AL.) further in view of US 2014/0127504 (Sasaki et al.) as evidenced by http://www.mohe021.com/uploads/soft/180202/1-1P2021H008.pdf, and  US 9346986 (Kim et al.).

The combination is relied upon above for all that it teaches.
Further re claims 1 and 14, Kim discloses an adhesive with urethane groups that has a tan delta or damping factor of 0.2 to 1 with motivation of providing an adhesive with excellent reliability (col.3, lines 3-15).  

Alternatively, the damping factor is inherent given that Masato et al. in view of Sasaki et al. disclose adhesive polyurethane layer as claimed.
REFERNCES OF INTEREST
CN ‘861 has a damping factor as high as 2.5, similar to LI ET AL., but the hindered phenols disclosed by the reference are not multifunctional but difunctional only.

US 20100193725 A1 to Rousse teaches damping factor and glass transition temperatures  in a polyurethane adhesive coating for electronics in [0024] thermosetting compositions for use as dampener materials at elevated temperatures. In other aspects, embodiments disclosed herein relate to dampener materials having a high glass transition temperature and a high dampening factor. In more specific aspects, embodiments disclosed herein relate to thermoset dampener materials having a glass transition temperature of at least 150.degree. C. and a high dampening factor defined by tan .delta. greater than 0.2 with a peak width at half-height of at least 40.degree. C. Such dampener materials may be useful for transportation, aerospace, castings, coatings, and electronics/electrical applications requiring high service temperature dampening.
[0027] For example, thermosetting dampener materials disclosed herein may include at least one thermosetting resin, and optionally at least one of a hardener, a catalyst, an inorganic filler, a fibrous reinforcement, a high temperature resistant thermoplastic resin, and a solvent. In various embodiments, following cure of the thermosetting composition, the cured composition may have at least one of a glass transition temperature of at least 150.degree. C., a high dampening factor defined by tan .delta. greater than 0.2 with a peak width at half-height of at least 40.degree. C., as measured by dynamic mechanical thermal analysis (DMTA) at a frequency of 1 Hz. The cured composition may be attached to an article to reduce the interference vibration of the article at temperatures greater than 100.degree. C. 
[0028] The glass transition temperature of the cured composition may be higher than about 150.degree. C. in some embodiments; higher than about 170.degree. C. in other embodiments; higher than about 180.degree. C. in other embodiments; higher than about 200.degree. C. in other embodiments; lower than about 300.degree. C. in other embodiments; lower than about 280.degree. C. in other embodiments; and lower than about 260.degree. C. in yet other embodiments, as measured using DMTA at a frequency of 1 Hz.  
Rousse teaches in [77]: isocyanates are useful as chain extenders. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached Flextime IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

TAMRA L. DICUS
Primary Examiner
Art Unit 1791



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787